— Appeal from a judgment of the County Court of Chemung County (Danaher Jr., J.), rendered June 25, 1990, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant argues that the sentence he received upon the revocation of his probation was harsh and excessive in light of his sincere desire to overcome his alcohol problem and his rehabilitative needs in this regard. At the time defendant admitted to violating his probation, County Court indicated that it would impose a prison sentence of IV2 to 4Vi years. After carefully reviewing defendant’s record with respect to his rehabilitative efforts, however, the court only sentenced defendant to a prison term of 1 to 3 years. Under the circumstances, and given the fact that defendant continued to violate the conditions of his probation by testing positive for alcohol even after completing an inpatient program, it cannot be said that County Court abused its discretion in imposing sentence (see, People v Smith, 136 AD2d 867, lv denied 71 NY2d 1033).
Casey, J. P., Weiss, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the judgment is affirmed.